Exhibit 2.1 SHARE EXCHANGE AGREEMENT by and among NXT Nutritionals Holdings, Inc. and NXT Nutritionals, Inc. and Shareholders of NXT Nutritionals, Inc. Dated as of February 12, 2009 SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT, dated as of the 12th day of February, 2009 (the “Agreement”), by and among NXT Nutritionals Holdings, Inc., a Delaware corporation (the “Company”); NXT Nutritionals, a Delaware corporation (“NXT”); and the shareholders of NXT as identified in Exhibit A to this Agreement (individually, the “NXT
